OPINION OF THE COURT
Per Curiam.
John Donald Clause has submitted an affidavit dated December 28, 1993, in which he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Mr. Clause concedes in his affidavit that an ongoing investigation by the Grievance Committee for the Tenth Judicial District has produced evidence of professional misconduct on his part and that charges would definitely be prosecuted in a disciplinary proceeding against him. A petition containing three charges of professional misconduct was annexed to the order to show cause for Mr. Clause’s interim suspension. An affidavit sworn by Mr. Clause on June 23, 1992 reflects that he intentionally failed to record mortgages on two parcels of property owned by his father, despite the receipt of a $2,000,000 loan given to his father by Teamsters Local 125 Welfare Fund, which was secured by those mortgages. Mr. Clause gave subsequent mortgages on those same properties to other entities.
Mr. Clause acknowledges that he is unable to defend himself against the charges of professional misconduct pending against him.
Mr. Clause indicates that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress by anyone, and that he is aware of the implications of submitting his resignation. Mr. Clause acknowledges that he could be required to make monetary restitution to anyone whose money or property was misappropriated or misapplied, or to reimburse the Lawyers’ Fund for Client Protection for the same. Moreover, Mr. Clause is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him, and he specifically waives the opportunity to be heard in opposition thereto.
Counsel for the Grievance Committee has recommended that this Court accept the resignation. Under the circumstances, the resignation of John Donald Clause as a member of the Bar is accepted and directed to be filed. Accordingly, *266John Donald Clause is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and O’Brien, JJ., concur.
Ordered that the resignation of John Donald Clause is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John Donald Clause is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that John Donald Clause shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John Donald Clause is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.